EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Restauro, registration no. 74,113 on 6/30/2021.
The application has been amended as follows: 

In Claims
1.	(Currently Amended) A method comprising:
	receiving, by a computer, training data identifying a plurality of pairs, each pair identifying one or more separate code snippets known to resolve a respective issue of a plurality of issues;
	for each pair of the plurality of pairs:
constructing, by the computer, a respective issue representation of core content of the respective issue;
constructing, by the computer, a linear expression of the one or more separate code snippets in a respective code representation; and
training, by the computer, a model to correlate the respective code representation as resolving the respective issue representation; [[and]]
applying, by the computer, natural language processing to a new issue to construct a new issue representation of core content of the new issue; and 
	querying, by the computer, the model with [[a]] the new issue representation and a selected one of the one or more separate code snippets via new issue representation; and 
determining, by the computer, whether the selected one or more separate code snippets
resolve the new issue based at least in part on applying the structured based evaluation of a second abstract code syntax tree.

6.	(Currently Amended) The method according to claim 1, wherein querying, by the computer, the model with the new issue and the selected one of the one or more separate code snippets, wherein the model returns the classification indicating whether the selected one of the one or more separate code snippets is likely to resolve the new issue further comprises:
	
selecting, by the computer, the selected one of the one or more separate code snippets;
applying, by the computer, the structured based evaluation of a second abstract code syntax tree of the selected one of the one or more separate code snippets to construct a linear expression in a previous code representation;

receiving, by the computer, the classification indicating a probability value whether the selected one of the one or more separate code snippets is likely to resolve the new issue.

8.	(Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
	program instructions to receive training data identifying a plurality of pairs, each pair identifying one or more separate code snippets known to resolve a respective issue of a plurality of issues;
	for each pair of the plurality of pairs:
program instructions to construct a respective issue representation of core content of the respective issue;
program instructions to construct a linear expression of the one or more separate code snippets in a respective code representation; and
program instructions to train a model to correlate the respective code representation as resolving the respective issue representation; [[and]]
program instructions to apply natural language processing to a new issue to construct a new issue representation of core content of the new issue; and
the new issue representation and a selected one of the one or more separate code snippets via a new issue representation; and program instructions to determine whether the selected one or more separate code snippets resolve the new issue based at least in part on applying the structured based evaluation of a second abstract code syntax tree.

13.	(Currently Amended) The system according to claim 8, the program instructions to query the model with the new issue and the selected one of the one or more separate code snippets, wherein the model returns the classification indicating whether the selected one of the one or more separate code snippets is likely to resolve the new issue further comprising:
	
program instructions to select the selected one of the one or more separate code snippets;
program instructions to apply the structured based evaluation of a second abstract code syntax tree of the selected one of the one or more separate code snippets to construct a linear expression in a previous code representation;
program instructions to query the model with the new issue representation and the previous code representation; and
program instructions to receive the classification indicating a probability value whether the selected one of the one or more separate code snippets is likely to resolve the new issue.

15.	(Currently Amended) A computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to:
	receive, by a computer, training data identifying a plurality of pairs, each pair identifying one or more separate code snippets known to resolve a respective issue of a plurality of issues;
	for each pair of the plurality of pairs:
construct, by the computer, a respective issue representation of core content of the respective issue;
construct, by the computer, a linear expression of the one or more separate code snippets in a respective code representation; and
train, by the computer, a model to correlate the respective code representation as resolving the respective issue representation; [[and]]
apply, by the computer, natural language processing to a new issue to construct a new issue representation of core content of the new issue; and 
query, by the computer, the model with [[a]] the new issue representation and a selected one of the one or more separate code snippets via a new representation; and 
determining, by the computer, whether the selected one or more separate code snippets resolve the new issue based at least in part on applying the structured based evaluation of a second abstract code syntax tree.

20.	(Currently Amended) The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to:
	
select, by the computer, the selected one of the one or more separate code snippets;
apply, by the computer, the structured based evaluation of a second abstract code syntax tree of the selected one of the one or more separate code snippets to construct a linear expression in a previous code representation;
query, by the computer, the model with the new issue representation and the previous code representation; and 
receive, by the computer, the classification indicating a probability value whether the selected one of the one or more separate code snippets is likely to resolve the new issue.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 6/2/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “code snippet via a new issue representation and determining, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANIL KHATRI/Primary Examiner, Art Unit 2191